555



       OFFICE      OF THE ATTORNEY        GENERAL. OF TEXAS
                                 AUSTIN




Xi86 EVe1y-nL.l.nuoln    Amhor
Cow&y Attorney
AXUMM County
Rookport, Texas

Dear W.88 Aroher:




                                               cam8 under




                                  from stats   tax up to



            We    as8ume the follov%ng fmts       in conneotion
vith your   lnqulryt
                                                                  556


~uea 8velp   Uuaola    Arahr,    Page 2


           (a)  That th6 properties inrolvcrd fomer-
     ly ooaatl.tuted naldeaee hameateula tq virtue
    -of their bow    owupled so auoh by qualified
     iamlly unita.
           (b)  That aueh naideaao hameate6da for-
     merly vere entitled to the exmptlaa   from
     atate  tax&ha   pr0dAed  b7 se0tian l8 of hr-
     tlole VIII of our 0oaatltutio.n.
          (a)  PhPt the propertIe   &ore oantiawd
     tobeoeel@ed6auabyvldolreravlao6re
     the surYiving~ma6ber6 of thes.r fozuer ful-
     ;sz       vho    forurly   vere   the   heads   0r   their
              .

           In Y00da v* AlVeradO State Bsnk, 19 8.Y. (2d)
35, our SupremeCourt vu ooafroated    vlth the queatlorr of
whether or not a haeatuad in vhioh 8 divorced father snd
tvom&orohildrmnhulllvedveuld        aontbuetok     auehaf-
tar the ohlldxwn had attalaed fiheir majority and merod
6v6y loavlng the fatbar the 0010 ooouptit of the property.
After a aoholarly reviev of tb, history of hamstew lo&-
ia&tloa aad of the prior oaae6 la th+l aad other juriad.la-
tlaa6, the oourt, speaklag through Chief Juatioe Curetoa,
add at rr. 36:
           ‘Ia riev of our ooaatltutloaal aud atat-
     otoq pro~lalona   ooaaenalag homestead rights,
     ve have conaluded that h this atate tha hme-
     stead is to bo regrrdud 00 an eatete areated
     aot oaly for the pmteatloa of the f&y       60
     a vhole, but tor the units of the fam.%lg, in-
     aludiag those vho w.wviVe, aad 8mbraab.g the
     head of the raiy    at the tig, 0r ita d.laao-
     lutioa, vbather the d%aaolatfan bsa been
     brought about by death or br diaperaal, as
     dfatbguiahed fmm a mem privilege aei?orded
     the head of the ram%4 for the benefit of the
     family 60 a vhole.*
          S&it%l*r ia isots aad ideatia61 ia aetsluaien f8
the case of Daniel vr Cook, et al., 70 3.W. (2d) 1024 (Cir.
APP.).
                                                                 557




Rlaa Brel~nUnoolnAr~&er,       Page   3


             Ctanaequently, jou ara ~OpeOtfUll~ advised
that._ tiae properties
                _         uader
                            __  oonaIdentlon renaIn entitled
t0 WXeaX6SRptlOa     prOVld0d   by 8eOtlOa lo Of Artlole VIII
of our Oolutitutian despite the dlaaolutlosl by death of
the famIlIea of thopreaent oooupautaof the land.
           Your letteralso oontdned an lnqulryvlth
reapeot to the travelling expea6ea of 0ffIoelr        aoarey-
Ing patients to state hospitala.  We feel t&t         this in-
qw    Ie   amrend   W our OpLrLm      O-3671 8ad o-3264;
ooaaequeatly, ve are enoloalng oopIe0 of those opialoau
herevlth.
          Tmatlag that the ,foregolag dle8uaaIoa aad tha
eaeloaed opInIona aatlafaotONl~  mover your laquIrIea,
ve are

                                          Verc)rtruly your6
                                  ATTORBBX QRRBRAL oPTmu